PER CURIAM.
Petitioners, Marion County and John Marshall, seek a writ of prohibition. Be*347cause we find that the trial court had jurisdiction over the subject matter of the cause below, we deem prohibition to be an improper remedy. See Moore v. Leisure Pool Service, Inc., 412 So.2d 392 (Fla. 5th DCA 1982); School Board of Marion County v. Angel, 404 So.2d 359 (Fla. 5th DCA 1981).
Certiorari review pursuant to Florida Rule of Appellate Procedure 9.030(b)(2)(A), which might otherwise have been available, is precluded here due to petitioners’ failure to comply with the thirty-day requirement of Florida Rule of Appellate Procedure 9.100(c).
Accordingly, the Petition for Writ of Prohibition is
DENIED.
DAUKSCH, COBB and COWART, JJ., concur.